KNOX, District Judge.
This cause having duly come on to be heard at a term of this court, held on November 4, 1931, and on November 25, 1931, on a motion to fix the fee of William W. Hop-pin, Esq., as special master, and to tax the same against Edwin H. Spence, individually and as trustee, and after due consideration and after hearing counsel, it is on motion of McManus, Ernst, Ernst & Lynch, attorneys for the receivers and Irving Trust Company (successor to Irving Bank-Columbia Trust Company), a bondholder, hereby ordered and decreed:
(1) That the report of William W. Hop-pin, Esq., Special Master herein, dated July 17,1931, be, and the same hereby is, in all respects approved and confirmed, no exceptions having been filed thereto by any of the parties in interest, and the time for their filing having expired.
(2) That the fee of William W. Hoppin, Esq., special master herein, for his services under the order entered herein, dated May 20, 1929, be, and the same hereby is, fixed at the sum of $1,500.
(3) That the said fee be taxed against and paid by the parties to this suit, on whose behalf the order dated May 20, 1929, was made, and, inasmuch as counsel for Edwin H. Spence has waived the collection by or payment to said Spence, either individually or as trustee, the sum of $345.50, taxed as costs in his favor under the order of this court dated January 30, 1928, it is ordered that no part of the fee of the special master shall be taxed against said Edwin H. Spence, either individually or as trustee.